196 F.2d 222
UNITED STATES of Americav.Edith K. FERGUSON et al.
No. 4437.
United States Court of Appeals Tenth Circuit.
March 24, 1952.

Appeal from the United States District Court for the District of Colorado.
Ed Dupree, General Counsel, A. M. Edwards, Jr., Asst. Gen. Counsel, and Isadore A. Honig, Sp. Litigation Atty., Office of Rent Stabilization, all of Washington, D. C., and Joseph E. Babka, Office of Rent Stabilization, St. Louis, Mo., for appellant.
Stanford W. Gregory, French L. Taylor and F. Wesley Cowell, all of Denver, Colo., for appellees.
Before PHILLIPS, Chief Judge, and HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
Appeal dismissed March 24, 1952, on motion of appellant.